NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-2030
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                 ROLAND SHERMAN,

                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. No. 2-09-cr-00511-001)
                     District Judge: Honorable Peter G. Sheridan
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 11, 2011

               Before: FISHER, JORDAN and COWEN, Circuit Judges.

                                 (Filed: April 13, 2011 )
                                      ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.

      Roland Sherman pled guilty to one count of assaulting a person with intent to

commit theft of property belonging to the United States, in violation of 18 U.S.C.

§ 2114(a), and one count of interference with commerce by threat or violence, in
violation of 18 U.S.C. § 1951(a). The District Court sentenced him to 188 months‟

imprisonment on each count to be served concurrently. On appeal, Sherman challenges

the District Court‟s application of the career offender enhancement under U.S.S.G.

§ 4B1.1 and the reasonableness of his sentence. For the reasons set forth below, we will

affirm.

                                               I.

          We write exclusively for the parties, who are familiar with the factual context and

legal history of the case. Therefore, we will set forth only those facts necessary to our

analysis.

          On May 19, 2009, Sherman approached a postal clerk outside of the Ampere

Station Post Office in East Orange, New Jersey. Sherman pointed a handgun at her head

and demanded money. After forcing the clerk into the post office, he took approximately

$7,500 in cash, checks, and money orders from the post office safe and $190 from the

cash drawer. Before leaving the premises, Sherman ordered the clerk to get on the floor

and duct taped her wrists behind her back.

          Sixteen days later, Sherman robbed a Papa John‟s restaurant in Irvington, New

Jersey. He walked into the restaurant, pointed a handgun at restaurant employees, and

demanded money. He received approximately $150 from the cash register and fled.

          A grand jury returned a two-count indictment charging Sherman with robbery of a

federal employee, in violation of 18 U.S.C. § 2114(a), and obstructing commerce by




                                                2
robbery, in violation of 18 U.S.C. § 1951. He pled guilty to the indictment pursuant to a

plea agreement.

       The Presentence Investigation Report (“PSR”) calculated Sherman‟s initial base

offense level at 27. He was placed in a criminal history category of VI, based on his

significant criminal history dating back to 1979. Because Sherman qualified as a career

offender under U.S.S.G. § 4B1.1, the offense level was adjusted to 34. Specifically,

Sherman had prior convictions for armed robbery, conspiracy to commit robbery,

unlawful possession of a weapon, attempted murder, aggravated assault, terroristic

threats, and possession of a controlled dangerous substance with intent to distribute

(“Possession with Intent”). Sherman then received a three-level decrease, in accordance

with the plea agreement stipulation regarding acceptance of responsibility and

cooperation. The PSR‟s final recommended offense level was 31.

       At the sentencing hearing, Sherman objected to consideration of his alleged prior

conviction for Possession with Intent. He argued that the conviction in question was for

possession of a controlled dangerous substance rather than Possession with Intent. This

fact, if true, would render him ineligible for a career offender enhancement under

U.S.S.G. § 4B1.1. The Probation Officer did not provide a judgment of conviction for

the offense, but instead provided a PSR and a parole discharge form indicating that

Sherman‟s conviction was for Possession with Intent. Sherman argued that these

documents did not suffice to prove the offense by a preponderance of the evidence.




                                             3
       The District Court overruled Sherman‟s objection and found that the two

documents provided by the Probation Officer met the preponderance of the evidence

standard. It stated:

       So, those are the two reports that were presented by the probation officer.
       And I don‟t disagree with [Sherman] that it would be best to have the
       judgment. But we have two state reports, they‟re official records, they both
       indicate that he was charged with intent to possess and distribute I guess.
       And as such, I think that[] meets the preponderance of the evidence. . . . So
       with regard to the career offender status, we‟ll include paragraph 101
       because it‟s a crime of possession with intent to distribute.

(App. at 60.) Accordingly, the District Court calculated a Guidelines range of 188 to 235

months, and sentenced Sherman to a period of 188 months‟ imprisonment on each of the

counts, to be served concurrently. Sherman timely appealed.

                                            II.

       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We apply an abuse-of-

discretion standard and review a sentence for reasonableness, which requires that the

sentence be both procedurally sound and substantively reasonable. United States v. Wise,

515 F.3d 207, 217-18 (3d Cir. 2008). “The question of what documents a district court

may rely on to determine the nature of a prior conviction and the scope of a district

court‟s authority to make factual findings are questions of law, which we review de

novo.” United States v. Howard, 599 F.3d 269, 271 (3d Cir. 2010) (internal citations

omitted).




                                             4
                                            III.

       Sherman raises two issues on appeal. First, he argues that the evidence presented

by the government at sentencing was insufficient to establish that he was a career

offender. Second, he argues that the District Court abused its discretion by failing to give

adequate consideration to the plea agreement. We will address each contention in turn.

                                            A.

       Sherman argues that the evidence presented by the government at sentencing was

insufficient to establish that he was a career offender within the meaning of U.S.S.G.

§ 4B1.1. Specifically, he denies that his prior conviction was for Possession with Intent,

but instead argues that it was only for possession of a controlled dangerous substance. If

Sherman is correct, the conviction would not qualify as a career offender predicate

offense.

       The Federal Rules of Evidence do not apply in sentencing proceedings. Fed. R.

Evid. 1101(d)(3). Instead, the evidence must only bear “„sufficient indicia of reliability

to support its probable accuracy.‟” United States v. Miele, 989 F.2d 659, 663 (3d Cir.

1993) (quoting U.S.S.G. § 6A1.3(a)). The government bears the burden to establish, by a

preponderance of the evidence, proof of a defendant‟s prior convictions and his eligibility

for career offender status. Mitchell v. United States, 526 U.S. 314, 330 (1999). The

government may meet this burden by establishing “sufficient indicia of reliability [of

submitted documents] to support their probable accuracy such that the documents can be




                                             5
used as evidence of [a defendant‟s] prior conviction.” United States v. Neri-Hernandes,

504 F.3d 587, 591 (5th Cir. 2007).

       In Howard, we considered what forms of evidence the government may use to

establish eligibility for career offender status. We held that the government had met its

burden by submitting proof of conviction in the form of an incomplete certified

conviction record and docket entries. More generally, we concluded:

       In satisfying its evidentiary burden to prove career offender status, the
       government may rely on certified copies of convictions. However, a court
       may also confirm a defendant‟s previous convictions by relying on the
       terms of the plea agreement, the charging document, the transcript of
       colloquy between judge and defendant, or other comparable judicial records
       of sufficient reliability.
599 F.3d at 272 (citing Shepard v. United States, 544 U.S. 13, 16 (2005)).

       In determining that Sherman‟s prior conviction was for Possession with Intent, the

District Court relied on two pieces of evidence: (1) a PSR for the conviction and (2) a

parole discharge form. Both pieces of evidence indicated that Sherman‟s conviction was

for Possession with Intent. Undoubtedly, “it would be best to have the judgment” (App.

at 60), but these mutually corroborating documents “are the type of judicial records that

are permissible for sentencing courts to use to establish past convictions for sentencing

purposes.” Howard, 599 F.3d at 273. Thus, we reject Sherman‟s first contention.

                                            B.

       Sherman next argues that the District Court abused its discretion in failing to give

due consideration to the plea agreement. Specifically, Sherman argues that the plea



                                             6
agreement stipulated to a total offense level of 27, and did not contemplate an

enhancement under the career offender provision. This argument fails.

       The plea agreement stated that “the parties agree that the total Guidelines offense

level applicable to Roland Sherman is 27” (App. at 26), but it also stated simply and

clearly:

       The sentence to be imposed upon Roland Sherman is within the sole
       discretion of the sentencing judge, subject to the provisions of the
       Sentencing Reform Act [] and the sentencing judge‟s consideration of the
       United States Sentencing Guidelines. The United States Sentencing
       Guidelines are advisory, not mandatory. The sentencing judge may impose
       any reasonable sentence up to and including the statutory maximum term of
       imprisonment and the maximum statutory fine. This Office cannot and
       does not make any representation or promise as to what guideline range
       may be found by the sentencing judge, or as to what sentence Roland
       Sherman ultimately will receive.

(Id. at 21) (emphasis added). Moreover, the District Court confirmed Sherman‟s

understanding of the plea agreement at the plea hearing:

       So what you must understand now is that at this point in time it is
       impossible for either the Court or for your attorney to know precisely what
       the sentencing range will be prescribed by the guidelines.

(Id. at 47.) It continued:

       Once again, you understand that at the present time it is unlikely that your
       attorney can be specific as to the guidelines which will apply in your case
       because [your attorney] does not have all the necessary information; that is,
       he hasn‟t seen the presentence report.

(Id. at 48.)

       Accordingly, Sherman expressly acknowledged that he understood his sentence

could not be determined until after completion of the PSR. (Id. at 43-48.) The District


                                             7
Court did not abuse its discretion in adopting the PSR recommendation, and we will

affirm the District Court.

                                            IV.

       For the foregoing reasons, we will affirm the sentence of the District Court.




                                             8